In his oral charge the court instructed the jury: "Gentlemen of the jury, the law says if he had in his possession any part of a still that was to be used for the purpose of manufacturing prohibited liquor, why the effect would be the same as if he had the whole still in his possession."
This charge is not in accord with the uniform holding of this court. Pate v. State, 19 Ala. App. 642, 99 So. 833; Berry v. State, 20 Ala. App. 102, 100 So. 922; Lindsey v. State, 18 Ala. App. 494,93 So. 331.
Section 4657 of the Code of 1923 does not create a crime, but is a rule of evidence. The crime is fixed by the preceding section. *Page 368 
For obvious reasons, we do not discuss the evidence.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.